Citation Nr: 0823405	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  04-20 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel







INTRODUCTION

The veteran served on active duty from April 1962 to April 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

The Board remanded this issue in February 2007 to obtain 
additional medical records and a VA examination.


FINDING OF FACT

Hypertension was not manifest during service, hypertension 
was not manifest within one year of separation, and the 
veteran's current diagnosis of hypertension is not 
attributable to service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service and 
may not be presumed to have been incurred or aggravated 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).  









REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) [Pelegrini II].  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In the present case, the issue on appeal arises from a claim 
for service connection for hypertension.  The Board notes 
that the veteran's claim was received in August 2002.  In 
October 2002, prior to its adjudication of this claim, the RO 
provided notice to the claimant regarding the VA's duty to 
notify and to assist.  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  Specifically, the VCAA 
notification instructed the claimant to provide any relevant 
evidence in the claimant's possession.  See Pelegrini II.  In 
particular, the VCAA notification: (1) informed the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informed the 
claimant about the information and evidence that VA will seek 
to provide; (3) informed the claimant about the information 
and evidence that the claimant is expected to provide; and 
(4) requested that the claimant provide any evidence in his 
possession that pertains to the claims.  See Pelegrini II.  
Thus, the Board finds that the content and timing of the 
October 2002 notice comports with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

With respect to the duty to assist, the Board notes that the 
veteran has undergone a VA examination in conjunction with 
his claim for service connection.  38 C.F.R. § 3.159(c)(4).  
There is no objective evidence indicating that there has been 
a material change in the veteran's condition since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examination report is thorough, the examination in this case 
is adequate upon which to base a decision, and the records 
satisfy 38 C.F.R. § 3.326.  

Further, the claimant's service medical records and pertinent 
post-service medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  
 
If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007). 

Additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that it would not be prejudicial to the veteran to 
render a decision at this time.  

Service Connection

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
certain chronic diseases, such as hypertension, may be 
presumed to have been incurred or aggravated during service 
if it becomes disabling to a compensable degree within one 
year of separation from active duty.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

The Court held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

The veteran filed a claim for service connection for 
hypertension in August 2002.  During his period of active 
duty, the veteran's blood pressure readings were 120/70 in 
March 1962, 130/68 in August 1962, and 132/80 on separation.  
His service medical records are silent as to any treatment or 
diagnosis of hypertension.  On separation, it was noted that 
his heart and vascular systems were normal.

In February 1966, less than one year after separation, the 
veteran was afforded a VA examination.  His sitting blood 
pressure reading was 140/82 and his standing blood pressure 
reading was 140/78.  A review of his cardiovascular system 
noted that the veteran's history was negative.  There were no 
positive findings. The veteran was not diagnosed as having 
hypertension.

In August 2002, correspondence was received from the 
veteran's wife, a registered nurse.  She stated that in the 
fall of 1966, a little over a year after the veteran was 
separated from service, he was taken to Fairview Hospital in 
Minneapolis with chest pain.  The chest pain was caused by 
elevated blood pressure.  A renogram was negative.  He was 
started on hypertension medication.  His wife indicated that 
hypertension often goes undiagnosed until the person is seen 
for something else.  She opined that this was the case with 
the veteran and that it was thought that he had had 
hypertension for a lengthy period of time.

An attempt was made to obtain records of the purported 
treatment at Fairview Hospital dated from 1966.  However, the 
available records from that facility are dated beginning in 
1974.  At that time in February 1974, the veteran reported 
that he had had a physical examination for life insurance 
about six weeks earlier and reportedly was told at that time 
that he had high blood pressure, and he was noted on 
subsequent examinations to have had a consistently elevated 
pressure.  The February 1974 records show that the veteran 
underwent an IVP which was negative, and a renal arteriogram 
which was reported to be normal.  The final diagnosis was 
essential hypertension.  In June 1974, the veteran was seen 
with complaints of chest discomfort and lightheadedness 
thought to be possibly due to medication.  He was 
subsequently seen in December 1976 with the sudden onset of 
chest pain.  It was noted that he had a history of having 
been told that he had coronary artery disease and 
hypertension.  None of these records date the onset of the 
veteran's hypertension to service or within one year of 
service discharge.

Since that time, medical records from Regions Hospital and 
HealthPartners note recurring diagnoses of hypertension.  
However, the veteran's record is silent as to an opinion 
linking the veteran's current diagnosis to his period of 
active service.  Following a Board remand in February 2007, a 
VA examiner reviewed the veteran's claims file and provided 
an opinion in March 2008.  An initial diagnosis of 
hypertension in February 1974 was noted, as were diagnoses of 
hypertension in February 1998 and December 2002.  As to the 
statement from the veteran's spouse, the examiner noted that 
the spouse's statement contrasts with the evidence of record, 
which demonstrates no abnormalities on the aortorenal 
arteriogram or the intravenous pyelogram.

The examiner stated that the available data indicates clearly 
that the veteran's hypertension is of the essential type, and 
that it was not found due to a cause such as renal artery 
stenosis or other entity.  He went on to note that the blood 
pressure readings found in the veteran's service medical 
records are considered within normal range and particularly 
so for the era in which they were recorded.  The examiner 
pointed out that the first objective evidence of hypertension 
within the veteran's record was many years after discharge.  
Therefore, the examiner opined that, due to the lack of 
objective evidence to support a diagnosis of hypertension 
during the veteran's period of active duty, or within one 
year thereafter, the veteran's essential hypertension is not 
due to or aggravated by the veteran's military service.

Although the veteran has satisfied the first criterion 
necessary to establish service connection for hypertension, a 
current diagnosis thereof, he has failed to demonstrate that 
he suffered from hypertension during his period of active 
duty or one year thereafter.  Further, the veteran's record 
is silent as to an etiological nexus linking his current 
disorder to his military service.

In this case, the only evidence of a relationship between the 
veteran's hypertension and his period of military service are 
these statements of the veteran and his spouse.  However, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence 
can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements.

The Board notes that, where the determinative issue involves 
a diagnosis or a nexus to service, competent medical evidence 
is required.  This evidentiary burden typically cannot be met 
simply by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  In this case, since the record does 
not reflect that the veteran possesses the medical training 
and expertise necessary to render a medical opinion as to the 
cause or diagnosis of his hypertension, his lay statements of 
record are of little probative value in this regard.  See 
Espiritu.  

As for the veteran's spouse, the Board notes that she worked 
as a registered nurse at the time of her statement.  The 
Board cannot reject the opinion of a registered nurse merely 
because of her training.  See Goss v. Brown, 9 Vet. App. 109 
(1996) [to qualify as an expert, a person need not be 
licensed to practice medicine, but just have special 
knowledge and skill in diagnosing and treating human 
ailments].  Instead, the Court has held that health care 
professionals are competent to offer opinions as to the 
etiology of a disability.  See Goss; Williams v. Brown, 4 
Vet. App. 270, 273 (1993).  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis. Cohen v. Brown, 
10 Vet. App. 128 (1997).

As noted above, hypertension was not diagnosed during the 
veteran's period of service.  Following service, hypertension 
was neither manifest nor diagnosed within one year of 
separation from service.  The Board notes that the veteran's 
spouse recalls that the veteran was diagnosed as having 
hypertension in the Fall of 1966 and that he was "thought" 
to have had it for a lengthy period of time.  In reviewing 
her statement, however, the reported information appears to 
mirror the events that occurred in 1974 when the veteran was 
hospitalized at Fairview Hospital.  Further, at least one of 
those records is in direct contrast to the spouse's 
recollections.  The February 1974 record indicates that the 
veteran was told six weeks earlier that he had high blood 
pressure when he reportedly underwent a physical examination 
for life insurance.  There is no indication in such records 
that the veteran had been diagnosed as having hypertension in 
1966 and started on medication at that time.  It is 
significant that the veteran did not report such a history at 
the time of treatment in 1974.  Further, while the spouse's 
statement attempts to establish that the veteran had 
hypertension manifest to a compensable degree within one year 
of service discharge, her statement that such was "thought" 
to be the case is speculative at best.  Medical evidence that 
is speculative, general or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
While the Board is cognizant of the provisions of 38 C.F.R. 
§ 3.307(c), there is no credible evidence of record of 
characteristic manifestations of the disease to the required 
degree during the presumptive period followed without 
unreasonable time lapse by definite diagnosis.  There simply 
is no symptomatology shown during the prescribed period.  For 
the foregoing reasons, the Board finds that the spouse's 
statement does not provide credible evidence that the veteran 
had hypertension manifest to a compensable degree within one 
year of service discharge.  The Board finds that greater 
weight should be accorded the March 2008 VA examiner as it is 
well-reasoned, detailed, consistent with other evidence of 
record, and included a review of the claims file.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.).  

In sum, the credible evidence does not establish that the 
veteran's hypertension had its onset in service or within one 
year of separation.  The service medical records are silent 
as to a diagnosis or treatment for hypertension.  Thus, there 
was no chronic disease shown during service.  Further, the 
record does not contain a diagnosis of hypertension of 
evidence of elevated blood pressure readings within one year 
following service.  Rather, the record establishes that 
approximately 8 years after separation, the veteran was 
diagnosed with hypertension.  In making its decision, the 
Board notes that the lapse of time between service separation 
and the earliest documentation of current disability is a 
factor for consideration in deciding a service connection 
claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  Therefore, despite the contentions of the veteran and 
his spouse that he has experienced high blood pressure since 
service, the record is devoid of credible supporting 
evidence.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Therefore, the preponderance is against 
the veteran's claim, and it must be denied.




ORDER


Entitlement to service connection for hypertension is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


